Judgment, Supreme Court, New York County, rendered November 30, 1973, unanimously modified, on the law, to the extent of vacating the sentences for robbery in the second degree, grand larceny in the third degree, and possession of a weapon, and otherwise affirmed. As the District Attorney concedes, defendant’s conviction and sentence on the charge of robbery in the first degree necessarily requires a vacation of the other inclusory concurrent sentences. (People v Grier, 37 NY2d 847; People v Pyles, 44 AD2d 784.) Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.